Exhibit 10.6

SCHEDULE

to the

MASTER AGREEMENT

dated as of November 22, 2006 between

Wachovia Bank, National Association (“Party A”)

and

Capital One Auto Finance Trust 2006-C (“Party B”)

Reference is made to (i) that certain Indenture dated as of November 22, 2006
(the “Indenture”) among Party B as the Issuer thereunder and The Bank of New
York, as Indenture Trustee, and (ii) that certain Financial Guaranty Insurance
Policy for Swap Agreement issued on November 22, 2006 (the “Swap Policy”) by
Financial Guaranty Insurance Company (the “Insurer”), for the account of Party
B, as principal, and for the benefit of Party A, as beneficiary. Capitalized
terms used but not defined in this Agreement or this Schedule will have the
meanings ascribed to them in the Indenture.

Part 1. Termination Provisions

 

(a) “Specified Entity” means, with respect to Party A for all purposes of this
Agreement, none specified, and with respect to Party B for all purposes of this
Agreement, none specified.

 

(b) “Specified Transaction” has its meaning as defined in Section 14 of this
Agreement.

 

(c) “Breach of Agreement,” “Misrepresentation” and “Default under Specified
Transaction” do not apply to Party A or Party B.

 

(d) “Cross Default” does not apply to Party A or Party B.

 

(e) “Tax Event upon Merger” does not apply to Party A or Party B.

 

(f) “Credit Event upon Merger” does not apply to Party A or Party B.

 

(g) “Automatic Early Termination” does not apply to Party A or Party B.

 

(h) Payments on Early Termination. “Market Quotation” and the “Second Method”
apply.

 

(i) “Termination Currency” means United States Dollars.

 

(j) Limitation on Defaults by Party B. The Events of Default specified in
Section 5 of this Agreement shall not apply to Party B except for the following:



--------------------------------------------------------------------------------

  (i) Section 5(a)(i) of this Agreement (Failure to Pay or Deliver);

 

  (ii) Section 5(a)(iii) of this Agreement (Credit Support Default) provided,
that only with respect to the Indenture, an Event of Default (as defined in the
Agreement) for purposes hereof shall be limited to an Event of Default (as
defined in the Indenture) specified in Sections 5.1(a), (b) or (e) of the
Indenture; and

 

  (iii) Section 5(a)(vii) of this Agreement (Bankruptcy), provided that with
respect to Party B clause (2) thereof shall not apply; clause (4) excludes
actions taken by Party A or its Affiliates; the words “seeks a”, “trustee,
custodian” in clause (6) shall not apply to the Indenture Trustee or the Owner
Trustee; clause (7) thereof shall not apply and at the end of clause (8) the
following language is added at the end “to the extent (1) – (7) apply”.

 

(k) Additional Termination Events.

 

  (i) The occurrence of any of the following events shall be an Additional
Termination Event:

 

  (A) Party A fails to comply with Part 6(s), (t) or (y)(ii) of this Agreement;

 

  (B) Party B fails to comply with subparagraph (f)(i) of Part 6 of this
Agreement; any redemption, acceleration, auction, clean-up call or other
prepayment in full, but not in part, of the Notes outstanding occurs under the
Indenture (or any notice is given to that effect and such redemption is not
capable of being rescinded); any Event of Default occurs under Sections 5.1(a),
(b) or (e) of the Indenture (or any notice is given by the Indenture Trustee to
that effect) and the Indenture Trustee and/or the Noteholders thereunder take
any action or exercise any rights or remedies under the Indenture or under law
that would result in (1) the appropriation of any right, title and interest in
and to the Collateral under the Indenture in satisfaction, in whole or in part,
of the obligations secured thereby, but only to the extent that such
appropriation has an adverse effect on Party A, (2) the sale, liquidation or
disposition of the Collateral under the Indenture and the application of the
proceeds thereof, in whole or in part, to the obligations secured thereby, or
(3) the release of the security interest in the Collateral granted under the
Indenture in exchange for receiving either the payment, in whole or in part, of
the obligations secured thereby;

 

  (C) The Insurer fails, at any time during the term of this Agreement, to have
(a) a claims paying ability rating of at least “A-” or higher from S&P, (b) a
financial strength rating of at least “A3” or higher from Moody’s or (c) a
financial strength rating of at least “A-” or higher from Fitch and either
(x) an Event of Default under this Agreement has occurred and is continuing with
respect to which Party B is the Defaulting Party or (y) a Termination Event has
occurred and is continuing with respect to which Party B is the Affected Party;

 

-2-



--------------------------------------------------------------------------------

  (D) The long term senior unsecured debt, deposit or letter of credit
obligation ratings of Party A are withdrawn, suspended or assigned a rating at
or below “BBB+” by S&P, “Baa1” by Moody’s or “BBB+” by Fitch; or

 

  (E) The Insurer fails to meet its payment obligations under the Swap Policy
and such failure is continuing under the Swap Policy.

 

  (ii) For purposes of the right to terminate under Section 6(b)(iv) of the
Agreement pursuant to any Additional Termination Event set forth above, Party A
will be the sole Affected Party for any Additional Termination Event described
in Part 1(k)(i)(A) or (D) and Party B will be the sole Affected Party for any
other Additional Termination Event. In each case, all Transactions shall be
Affected Transactions.

 

  (iii) Notwithstanding anything to the contrary in Section 6 of this Agreement,
if either an Event of Default or Termination Event has occurred and is
continuing, (other than with respect to Section 5(b)(i) or an Additional
Termination Event described in Part 1(k)(i)(C) or (E) or in Part 1(k)(i)(A) as a
result of the failure of Party A to comply with Part 6(y)(ii) of this
Agreement), neither Party A nor Party B shall have the right to designate an
Early Termination Date unless either (a) the Insurer has failed to pay any
payment due to Party A under the terms and conditions of the Swap Policy or
(b) the Insurer has consented in advance to such designation in writing and any
purported designation in violation of this provision will, at the election of
the Insurer, be void and of no effect.

 

  (iv) At any time after the occurrence of an Event of Default for which Party B
is the Defaulting Party, the Insurer (so long as it has not failed to pay any
payment due to Party A under the terms and conditions of the Swap Policy) shall
have the right (but not the obligation) to direct Party A to designate an Early
Termination Date. For purposes of the foregoing sentence, an Event of Default
for which Party B is the Defaulting Party shall be considered to be continuing
notwithstanding any payments made by the Insurer pursuant to the Swap Policy.
Each of Party A and Party B acknowledges that, except as the Swap Policy may be
otherwise endorsed, unless the Insurer directs Party A to designate an Early
Termination Date (as opposed to merely consenting to such designation by one of
the parties) payments due from Party B because an Early Termination Date has
been designated will not be insured.

 

  (v) Rating Agency means each of Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. (“S&P”) (so long as any Notes deemed
outstanding under the Indenture are rated by S&P) and Moody’s Investors Service,
Inc. (“Moody’s”) (so long as any Notes deemed outstanding under the Indenture
are rated by Moody’s) and Fitch, Inc. (“Fitch”) (so long as any Notes deemed
outstanding under the Indenture are rated by Fitch).

 

-3-



--------------------------------------------------------------------------------

Part 2. Tax Provisions

 

(a) Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, each party makes the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Sections 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.

In making this representation, a party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of this
Agreement, (ii) the satisfaction of the agreement of the other party contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement, and (iii) the satisfaction of
the agreement of the other party contained in Section 4(d) of this Agreement,
provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of this Agreement by reason of material
prejudice to its legal or commercial position.

 

(b) Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement:

 

  (i) Party A makes the following representation:

 

  (A) Party A is a national banking association organized under the laws of the
United States of America.

 

  (B) Party A makes no other Payee Tax Representations.

 

  (ii) Party B makes the following representations:

 

  (A) It is a statutory trust organized or formed under the laws of the State of
Delaware.

 

  (B) Party B makes no other Payee Tax Representations.

 

(c) Tax Forms.

 

  (i) Delivery of Tax Forms. For the purpose of Section 4(a)(i) of this
Agreement, and without limiting Section 4(a)(iii) of this Agreement, Party B
agrees to duly complete, execute and deliver to Party A the tax forms specified
below (A) with respect to it before the first Payment Date under this Agreement,
(B) promptly upon reasonable demand by the other party and (C) promptly upon
learning that any such form previously provided by the party has become obsolete
or incorrect.

 

-4-



--------------------------------------------------------------------------------

In addition, in the case of any tax form that is a Periodic Tax Form required to
be delivered by Party B under this Agreement, Party B agrees to renew such tax
form prior to its expiration by completing, executing and delivering to Party A
that tax form (“Renewal Tax Form”) in each succeeding third year following the
year of execution of any such tax form or Renewal Tax Form delivered by Party B
to Party A under this Agreement so that Party A receives each Renewal Tax Form
not later than December 31 of the relevant year. “Periodic Tax Form” means any
IRS Form W-8BEN, W-8IMY or W-8EXP that is delivered by Party B to Party A
without a U.S. Taxpayer Identification Number.

 

  (ii) Tax Forms to be Delivered by Party A:

None specified.

 

  (iii) Tax forms to be Delivered by Party B:

Party B will deliver a correct, complete and duly executed U.S. Internal Revenue
Service Form W-9 (or successor thereto) that eliminates U.S. federal back-up
withholding tax on payments to Party B under this Agreement.

Part 3. Documents

 

(a) Delivery of Documents. When it delivers this Agreement, each party shall
also deliver its Closing Documents to the other party and the Insurer in form
and substance reasonably satisfactory to the other party and the Insurer. Except
for the opinions of each party’s counsel, the representation set forth in
Section 3(d) shall apply to each party’s Closing Documents. For each
Transaction, a party shall deliver, promptly upon request, a duly executed
incumbency certificate for the person(s) executing the Confirmation for that
Transaction on behalf of that party.

 

(b) Closing Documents.

 

  (i) For Party A, “Closing Documents” means:

 

  (A) an opinion of Party A’s counsel addressed to Party B and the Insurer in
form and substance reasonably acceptable to Party B and the Insurer; and

 

  (B) a duly executed incumbency certificate for each person executing this
Agreement for Party A, or in lieu thereof, a copy of the relevant pages of its
official signature book.

 

  (ii) For Party B, “Closing Documents” means:

 

  (A) an opinion of (i) Party B’s counsel addressed to Party A and the Insurer
in form and substance reasonably acceptable to Party A and the Insurer and
(ii) counsel to the Insurer addressed to Party A and Party B in form and
substance reasonably acceptable to Party A and Party B;

 

-5-



--------------------------------------------------------------------------------

  (B) a duly executed copy of the Amended and Restated Trust Agreement for Party
B;

 

  (C) a duly executed certificate of the secretary or assistant secretary of the
Owner Trustee of Party B certifying the name and true signature of each person
authorized to execute this Agreement and enter into Transactions for Party B;

 

  (D) a duly executed copy of the Indenture; and

 

  (E) the duly executed Swap Policy.

Part 4. Miscellaneous

 

(a) Addresses for Notices. For purposes of Section 12(a) of this Agreement,
unless otherwise specified in the relevant Confirmation, all notices to a party
shall, with respect to any particular Transaction, be sent to its address or
facsimile number specified below.

To Party A:

Wachovia Bank, National Association

301 South College, DC 8

Charlotte, NC 28202-0600

Derivatives Documentation

Telephone No.: (704) 383-8778

Facsimile No.: (704) 383-0575

With a copy to:

Financial Guaranty Insurance Company

125 Park Avenue

New York, New York 10017

Facsimile: (212) 312-3220

Attention: Structured Finance Surveillance

Email: SFsurveillance@fgic.com

To Party B:

Capital One Auto Finance Trust 2006-C

c/o Wilmington Trust Company, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Attention: Jeanne Oller

Telephone:(302) 636-6188

Facsimile:(302) 636-4140

 

-6-



--------------------------------------------------------------------------------

With a copies to:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Attention: Director of Securitization

Telephone:  (703) 720-1000

Facsimile:   (703) 720-2121

Financial Guaranty Insurance Company

125 Park Avenue

New York, New York 10017

Facsimile: (212) 312-3220

Attention: Structured Finance Surveillance

Email: SFsurveillance@fgic.com

Process Agent. Not applicable.

 

(b) Offices. Section 10(a) applies.

 

(c) Multibranch Party. Party A is not a Multibranch Party. Party B is not a
Multibranch Party.

 

(d) “Calculation Agent” means Party A.

 

(e) Credit Support Document. Details of any Credit Support Document:

 

  (i) For Party A, initially, not applicable; provided, however, that in the
case of the reduction of Party A’s rating pursuant to Part 6(s) or (t) of this
Schedule, the 1994 ISDA Credit Support Annex (New York Law) and paragraph 13
thereto if Party A is required or elects to post collateral to Party B or other
credit support document, if any, contemplated by Part 6(s) or (t) of this
Schedule.

 

  (ii) For Party B, the following is a Credit Support Document: the Indenture.

 

(f) Credit Support Provider.

 

  (i) For Party A, Credit Support Provider means: Initially, not applicable;
provided, however, that in the case of the reduction of Party A’s rating
pursuant to Part 6(s) or (t) of this Schedule, the Credit Support Provider that
is party to the Credit Support Document, if any, contemplated by Part 6(s) or
(t) of this Schedule.

 

-7-



--------------------------------------------------------------------------------

  (ii) For Party B, Credit Support Provider means: Not Applicable.

 

(g) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of laws doctrine except Section 5-1401 and Section 5-1402 of the New York
General Obligation Law).

 

(h) Waiver of Jury Trial. To the extent permitted by applicable law, each party
irrevocably waives any and all right to trial by jury in any legal proceeding in
connection with this Agreement, any Credit Support Document to which it is a
party, or any Transaction. Each party also acknowledges that this waiver is a
material inducement to the other party’s entering into this Agreement and each
Transaction hereunder.

 

(i) Netting of Payments. Section 2(c)(ii) of this Agreement will apply.

 

(j) “Affiliate” has its meaning as defined in Section 14 of this Agreement. The
Insurer shall not be considered an Affiliate of Party B.

Part 5. Other Provisions

 

(a) ISDA Publications.

 

  (i) 2000 ISDA Definitions. This Agreement and each Transaction are subject to
the 2000 ISDA Definitions (including its Annex) published by the International
Swaps and Derivatives Association, Inc. (together, the “2000 ISDA Definitions”)
and will be governed by the provisions of the 2000 ISDA Definitions without
regard to any further amendment to the 2000 ISDA Definitions subsequent to the
date hereof. The provisions of the 2000 ISDA Definitions are incorporated by
reference in, and shall form part of, this Agreement and each Confirmation. Any
reference to a “Swap Transaction” in the 2000 ISDA Definitions is deemed to be a
reference to a “Transaction” for purposes of this Agreement or any Confirmation,
and any reference to a Transaction in this Agreement or any Confirmation is
deemed to be a reference to a Swap Transaction for purposes of the 2000 ISDA
Definitions. The provisions of this Agreement (exclusive of the 2000 ISDA
Definitions) shall prevail in the event of any conflict between such provisions
and the 2000 ISDA Definitions.

 

(b) Additional Representations. Section 3 is amended by adding the following
Sections 3(g), (h), (i), (j) and (k):

“(g) No Agency. It is entering into this Agreement, any Credit Support Document
to which it is a party, each Transaction, and any other documentation relating
to this Agreement or any Transaction, as principal (and not as agent or in any
other capacity, fiduciary or otherwise).

(h) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into the Agreement and that Transaction and as to
whether the Agreement and that Transaction is appropriate or proper for it based
upon its own judgment and upon advice from such advisers as it has deemed
necessary. It is not relying on any communication (written

 

-8-



--------------------------------------------------------------------------------

or oral) of the other party as investment advice or as a recommendation to enter
into the Agreement and that Transaction; it being understood that information
and explanations related to the terms and conditions of the Agreement and a
Transaction shall not be considered investment advice or a recommendation to
enter into the Agreement and that Transaction. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of the Agreement and that Transaction.

(i) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

(j) Status. The other party is not acting as a fiduciary for or an adviser to it
in respect of that Transaction.

(k) Eligibility. It is an “eligible contract participant” within the meaning of
Section 1(a)(12) of the Commodity Exchange Act (as amended, including as amended
by the Commodity Futures Modernization Act of 2000).”

 

(c) Confirmation Procedures. Each party acknowledges and agrees that the two
Confirmations executed as of the date hereof and designated as Party A Reference
Nos. 1620934 and 1620935 shall be the only Transactions governed by this
Agreement (it being understood that, in the event such Confirmations shall be
amended (in any respect), such amendment shall not constitute (for purposes of
this paragraph) a separate Transaction or a separate Confirmation). Party A and
Party B shall not enter into any additional Confirmations or Transactions
hereunder.

Part 6. Additional Terms Relating to the Indenture

 

(a) Permitted Transfers. Notwithstanding Section 6(b)(ii) or Section 7 of this
Agreement, no Transaction may be assigned by Party A or Party B unless such
party, as assignor, satisfies the Rating Agency Condition and Party A or Party
B, as appropriate, as assignor, obtains the prior written consent of the Insurer
(such consent not to be unreasonably withheld).

 

(b) Permitted Security Interest. For purposes of Section 7 of this Agreement,
Party A hereby consents to the Permitted Security Interest, subject to the
provisions of paragraph (c) below.

“Permitted Security Interest” means the pledge and assignment by Party B of the
Swap Collateral to the Indenture Trustee pursuant to the Indenture, and the
granting to the Indenture Trustee of a security interest in the Swap Collateral
pursuant to the Indenture.

“Swap Collateral” means all right, title and interest of Party B in this
Agreement, each Transaction hereunder, and all present and future amounts
payable by Party A to Party B under or in connection with this Agreement or any
Transaction governed by this Agreement, including, without limitation, any
transfer or termination of any such Transaction.

 

-9-



--------------------------------------------------------------------------------

“Indenture Trustee” means The Bank of New York, or any successor, acting as
Indenture Trustee pursuant to the Indenture.

 

(c) Effect of Permitted Security Interest.

 

  (i) Notwithstanding the Permitted Security Interest, Party B shall not be
released from any of its obligations under this Agreement or any Transaction,
and Party A may exercise its rights and remedies under this Agreement without
notice to, or the consent of, the Indenture Trustee or any Noteholder, except as
otherwise expressly provided in this Agreement (including any rights expressly
granted to the Insurer, which shall not be affected by this Part 6(c)(i)).

 

  (ii) Party A’s consent to the Permitted Security Interest is expressly limited
to the Indenture Trustee for the benefit of the secured parties under the
Indenture, and Party A does not consent to the sale or transfer by the Indenture
Trustee of the Swap Collateral to any other person or entity (other than a
successor to the Indenture Trustee under the Indenture acting in that capacity),
and the manner in which the Indenture Trustee may realize upon the Swap
Collateral shall be (subject to the Insurer’s rights under this Agreement and
the Indenture) to declare an Additional Termination Event and designate an Early
Termination Date by notice given to Party A pursuant to the Additional
Termination Event provisions of this Schedule.

 

  (iii) Party B hereby acknowledges that, as a result of the Permitted Security
Interest, all of its rights under this Agreement, including any Transaction,
have (subject to the Insurer’s rights hereunder) been assigned to the Indenture
Trustee pursuant to the Indenture and notwithstanding any other provision in
this Agreement, Party B may not take any action hereunder to exercise any of
such rights without the prior written consent of the Insurer, including, without
limitation, providing any notice under this Agreement the effect of which would
be to cause an Early Termination Date to occur or be deemed to occur. If Party B
gives any notice to Party A for the purposes of exercising any of Party B’s
rights under this Agreement, Party A shall have the option of treating that
notice as void unless that notice is signed by the Insurer acknowledging its
consent to the provisions of that notice. Nothing herein shall be construed as
requiring the consent of the Indenture Trustee, the Insurer or any Noteholder
for the performance by Party B of any of its obligations hereunder.

 

  (iv) Except as expressly provided in this Agreement for any Permitted
Transfer, Event of Default, Termination Event or Additional Termination Event,
Party A and Party B may not enter into any agreement to dispose of any
Transaction, whether in the form of a termination, unwind, transfer or otherwise
without the prior written consent of the Indenture Trustee and the Insurer
(which consent shall not be unreasonably withheld).

 

  (v) Except as expressly provided in this Agreement, no amendment,
modification, or waiver in respect of this Agreement will

 

-10-



--------------------------------------------------------------------------------

     be effective unless (A) evidenced by a writing executed by each party
hereto, and (B) each of the Indenture Trustee and the Insurer has acknowledged
its consent thereto in writing (which consent shall not be unreasonably
withheld) and each Rating Agency confirms that the amendment, modification or
waiver will not cause the reduction or withdrawal of its then current rating on
any Notes under the Indenture (without regard to the presence of the Note
Policy).

 

(d) Payments. All payments to Party B under this Agreement or any Transaction
shall be made to the Indenture Trustee.

 

(e) Set-off. Party A and Party B hereby waive any and all right of set-off with
respect to any amounts due under this Agreement or any Transaction, provided
that nothing herein shall be construed to waive or otherwise limit the netting
provisions contained in Sections 2(c) and 6(e) of this Agreement.

 

(f) Indenture.

 

  (i) Party B hereby acknowledges that Party A is a secured party under the
Indenture with respect to this Agreement, and Party B agrees for the benefit of
Party A that no Transaction Document will be amended by Party B or any Affiliate
of Party B without the prior consent of Party A to the extent that such consent
is required under such Transaction Document.

 

  (ii) On the date Party B executes and delivers this Agreement and the
Transaction, Party B hereby represents and warrants to Party A: that the
Indenture is in full force and effect; that Party B is not party to any separate
agreement with any of the parties to the Indenture (or with any other person or
entity) that would have the effect of diminishing or impairing the rights,
interests or benefits that have been granted to Party A under, and which are
expressly set forth in, the Indenture; that Party B’s obligations under this
Agreement are secured under the Indenture; that this Agreement constitutes an
Interest Rate Swap Agreement under the Indenture; that each Transaction entered
into under this Agreement is an Interest Rate Swap Agreement under the
Indenture; that Party A constitutes a Swap Counterparty under the Indenture;
that nothing herein violates or conflicts with any of the provisions of the
Indenture or any other documents executed in connection therewith.

 

(g) Consent to Notice & Communications. Party B hereby consents to the giving to
the Indenture Trustee and the Insurer of notice by Party A of Party A’s address
and telecopy and telephone numbers for all purposes of the Indenture, and in
addition, Party A shall also be entitled at any time to provide the Indenture
Trustee and the Insurer with copies of this Agreement, including all
Confirmations. In addition, Party A shall not be precluded from communicating
with the Indenture Trustee, the Insurer or any party to, or any third party
beneficiary under, the Indenture or the Sale and Servicing Agreement for the
purpose of exercising, enforcing or protecting any of Party A’s rights or
remedies under this Agreement or any rights, interests or benefits granted to
Party A under the Indenture, the Sale and Servicing Agreement or the Swap
Policy.

 

-11-



--------------------------------------------------------------------------------

(h) No Bankruptcy Petition. Party A agrees that, prior to the date which is at
least one year and one day after the Notes have been paid in full, it will not
institute against, or join any other person or entity in instituting against or
cause any party to institute against, Party B any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings, or other
proceedings under federal or state bankruptcy or similar laws, provided that
nothing herein shall preclude, or be deemed to estop, Party A from taking any
action in any case or proceeding voluntarily filed or commenced by or on behalf
of Party B or in any involuntary case or proceeding after it has commenced. This
Part 6(h) shall survive termination of this Agreement.

 

(i) Limitation of Liability. Notwithstanding anything contained herein to the
contrary, in executing this Agreement (including the Schedule, Credit Support
Annex, if applicable, and each Confirmation) on behalf of Party B, Wilmington
Trust Company (the “Owner Trustee”) is acting solely in its capacity as owner
trustee of Party B and not in its individual capacity, and in no event shall
Wilmington Trust Company, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of Party
B hereunder, for which recourse shall be had solely to the assets of Party B.

 

(j) Party A’s Rights Solely Against Collateral. The liability of Party B to
Party A hereunder is limited in recourse to the Collateral and the other assets
and to the extent that the proceeds of the Collateral and other assets, when
applied in accordance with the priority of payments set forth in Section 5.4(b)
of the Indenture and the other applicable provisions of the Indenture or
Section 4.4 of the Sale and Servicing Agreement, as applicable, are insufficient
to meet the obligations of Party B hereunder in full, Party B shall have no
further liability in respect of any such outstanding obligations. It is
understood that the foregoing provisions shall not (i) prevent recourse to the
Collateral and the other assets for the sums due or to become due under any
security, instrument or agreement which is part of the Collateral and the other
assets (subject to the priority of payments set forth in the Indenture) or
(ii) constitute a waiver, release or discharge of any obligation of Party B
arising under this Agreement until the Collateral and the other assets have been
realized and the proceeds applied in accordance with the Indenture.

 

(k) Third-party Beneficiary. Each of Party A and Party B hereby acknowledges and
agrees that the Insurer shall be an express third-party beneficiary (and not
merely an incidental third-party beneficiary) of this Agreement and the
obligations of such party under any Transaction, and as such, entitled to
enforce the provisions hereof and otherwise shall be afforded all remedies
available hereunder or by law against the parties hereto to redress any damage
or loss incurred by the Insurer including, but not limited to, reasonable fees
(including reasonable attorneys fees), costs and expenses incurred by the
Insurer which are related to, or resulting from a breach by such party of its
obligations hereunder.

 

-12-



--------------------------------------------------------------------------------

(l) Policy Coverage. Each of Party A and Party B acknowledges and agrees that
the Insurer’s obligations with respect to the Transactions shall be limited to
the terms of the Swap Policy. Notwithstanding Section 2(e) or any other
provision of this Agreement, the Insurer shall not have any obligation to pay
interest on any amount payable by Party B under this Agreement.

 

(m) Subrogation. Each of Party A and Party B hereby acknowledges that, to the
extent of payments made by the Insurer to Party A under the Swap Policy, the
Insurer shall be fully subrogated to the rights of Party A against Party B under
the Transaction to which such payments relate, including, but not limited to,
the right to receive payment from Party B and the enforcement of any remedies
against Party B. Party A hereby agrees to assign to the Insurer its right to
receive payment from Party B under any Transaction to the extent of any payment
thereunder by the Insurer to Party A. Party B hereby acknowledges and consents
to the assignment by Party A to the Insurer of any rights and remedies that
Party A has under any Transaction or any other document executed in connection
herewith.

 

(n) No Suspension of Payments. Notwithstanding Section 2(a)(iii) of this
Agreement or Paragraph 4(a) of the Credit Support Annex, if applicable, Party A
shall not suspend any payments due under a Transaction or the transfer of
Eligible Credit Support under the Credit Support Annex, if applicable, unless
the Insurer is in default in respect of any payment obligation under the Swap
Policy.

 

(o) Representations and Agreements. Each party agrees that each of its
representations and agreements in this Agreement is expressly made to and for
the benefit of each other and the Insurer.

 

(p) Expenses. Party B agrees to reimburse the Insurer immediately and
unconditionally upon demand for all reasonable expenses incurred by the Insurer
in connection with the issuance of the Swap Policy and the enforcement by the
Insurer of Party B’s obligations under this Agreement and any other documents
executed in connection with the execution and delivery of this Agreement,
including, but not limited to, fees (including professional fees), costs and
expenses incurred by the Insurer which are related to or resulting from any
breach by Party B of its obligations hereunder.

 

(q) Amendments/Waivers. Section 9(b) of the Agreement is hereby amended by
(A) adding the words “or any Credit Support Document” after the word “Agreement”
in the second line thereof and (B) adding the phrase “and the Insurer” following
the word “parties” in the third line thereof.

 

(r) Notices. A copy of each notice or other communication between the parties
with respect to this Agreement must be sent at the same time to the Insurer.

 

(s) Downgrade Event. In the event (i) S&P assigns (x) a long-term senior
unsecured debt rating lower than “A” to Party A (or lower than “A+”, if Party A
does not have a short-term debt rating), or (y) a short-term senior unsecured
debt rating lower than “A-1” to Party A, (ii) Moody’s assigns (x) a long-term
senior unsecured debt rating lower than “A2” to Party A (or lower than

 

-13-



--------------------------------------------------------------------------------

“A1”, if Party A does not have a short-term debt rating) or (y) a short-term
senior unsecured debt rating lower than “Prime 1” to Party A, (iii) Fitch
assigns (x) a long-term senior unsecured debt rating lower than “A” to Party A,
or (y) a short-term senior unsecured debt rating lower than “F1” to Party A, or
(iv) either S&P, Moody’s or Fitch ceases to assign a short-term rating to Party
A (each such event, a “Party A Rating Downgrade”), Party A shall promptly, but
in no event later than two (2) Local Business Days following the date of such
Party A Rating Downgrade, give Party B, the Insurer and the Indenture Trustee
written notice of the occurrence of such Party A Rating Downgrade (provided,
however, that the failure to give such notice shall not be an Event of Default
or a Termination Event under this Agreement) and use reasonable efforts to find
a replacement counterparty that satisfies the Rating Agency Condition. Party A
shall continue to perform its obligations and use reasonable efforts to find a
replacement counterparty until a suitable substitute is in place. Not later than
thirty (30) Local Business Days after such Party A Rating Downgrade, if Party A
has not transferred its obligations to a replacement counterparty in accordance
with the foregoing provisions, Party A shall either (i) obtain (at Party A’s
expense) an unconditional guarantee or other similar assurance in respect of
Party A’s obligations under this Agreement from a guarantor where both the
guarantee and guarantor satisfy the Rating Agency Condition and are acceptable
to Party B, the Insurer and the Indenture Trustee; or (ii) delivers a 1994 ISDA
Credit Support Annex providing for transfer of Eligible Collateral in an amount,
of the type and under terms which shall be acceptable to the Insurer and as are
necessary to satisfy the Rating Agency Condition. In the event Party A complies
with the requirements set forth in the preceding sentence and the Party A Rating
Downgrade relates only to an action taken by S&P, Party A shall not be required
to find a replacement counterparty until the time at which S&P assigns a
long-term senior unsecured debt rating lower than “BBB-” to Party A, at which
time Party A must immediately find a replacement counterparty that satisfies the
Rating Agency Condition. The cost of finding and putting into place a
replacement counterparty shall be borne by Party A. For the avoidance of doubt,
both parties agree that Party A shall only be required to post collateral
pursuant to the terms of a Credit Support Annex for the period (the “Collateral
Requirement Period”) commencing at the times specified above until a replacement
is in place. Once the Collateral Requirement Period has ended, Party B shall
return any such Eligible Collateral to Party A promptly and to the extent such
Eligible Collateral has not already been applied in accordance with this
Agreement or such Credit Support Annex.

In the event of an Early Termination Date in respect of a Party A Rating
Downgrade pursuant to Part 1(k)(i)(A) and the entering into by Party B of
alternative swap arrangements, Party A shall pay all reasonable out-of-pocket
expenses, including legal fees and stamp taxes, relating to the entering into of
such alternative swap arrangements.

 

(t) Moody’s Creditwatch Event. In the event Moody’s assigns (x) a long-term
senior unsecured debt rating at or below “A2 On Watch for Downgrade” to Party A
(or at or below “A1 on watch for Downgrade,” if Party A does not have a
short-term debt rating), or (y) a short-term senior unsecured debt rating at or
below “P-1 On Watch for Downgrade” to Party A (either such event, a “Party A
Creditwatch Event”), Party A shall promptly, but in no event later than two
(2) Local Business Days following

 

-14-



--------------------------------------------------------------------------------

the date of such Party A Creditwatch Event, give Party B, the Insurer and the
Indenture Trustee written notice of the occurrence of such Party A Creditwatch
Event (provided, however, that the failure to give such notice shall not be an
Event of Default or a Termination Event under this Agreement). In addition,
Party A shall promptly, but not later than thirty (30) Local Business Days after
the occurrence of such Party A Creditwatch Event, either (i) obtain (at Party
A’s expense) an unconditional guarantee or other similar assurance in respect of
Party A’s obligations under this Agreement from a guarantor where both the
guarantee and guarantor satisfy the Rating Agency Condition and are acceptable
to Party B, the Insurer and the Indenture Trustee; or (ii) delivers a 1994 ISDA
Credit Support Annex providing for transfer of Eligible Collateral in an amount,
of the type and under terms which shall be acceptable to the Insurer and as are
necessary to satisfy the Rating Agency Condition. Once a Party A Creditwatch
Event ceases to exist, Party B shall return any such Eligible Collateral to
Party A as soon as reasonably practicable and to the extent such Eligible
Collateral has not already been applied in accordance with this Agreement or
such Credit Support Annex.

In the event of an Early Termination Date in respect of a Party A Creditwatch
Event pursuant to Part 1(k)(i)(A) and the entering into by Party B of
alternative swap arrangements, Party A shall pay all reasonable out-of-pocket
expenses, including legal fees and stamp taxes, relating to the entering into of
such alternative swap arrangements.

 

(u) Consent to Recording. Each party consents to the monitoring or recording, at
any time and from time to time, by the other party of any and all communications
between marketing and trading personnel of the parties, waives any further
notice of such monitoring or recording and agrees promptly to provide the other
party a copy of such recordings upon request.

 

(v) FDIC Requirements. At all times during the term of this Agreement, Party A
will continuously include and maintain as part of its official written books and
records this Agreement, this Schedule and all other exhibits, supplements, and
attachments hereto and documents incorporated by reference herein, all
Confirmations, and evidence of all necessary authorizations.

 

(w) Reference Market-makers. The definition of “Reference Market-makers” set
forth in Section 14 of the Agreement shall be amended in its entirety to read as
follows: “Reference Market-makers” means four (4) leading dealers in the
relevant swap market selected by the party determining a Market Quotation in
good faith (a) from among dealers of the highest credit standing which satisfy
all the criteria that such party applies generally at the time in deciding
whether to offer or to make an extension of credit and (b) to the extent
practicable, from among dealers having an office in the same city. The rating
classification assigned to any outstanding long term senior debt securities
issued by such dealers shall be at least (1) “Aa3” or higher as determined by
Moody’s (2) “AA-” or higher as determined by S&P or (3) an equivalent investment
grade rating determined by a nationally recognized rating service acceptable to
both parties, provided, however, that, in any case, if Market Quotations cannot
be determined by four (4) such dealers, the party making the determination of
the Market Quotation may designate, with the consent of the other party and the
Insurer, one (1) or more leading dealers whose long term senior debt bears a
lower investment grade rating.

 

-15-



--------------------------------------------------------------------------------

(x) USA PATRIOT Act Notice. Party A hereby notifies Party B that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.

 

(y) Compliance with Regulation AB.

 

  (i) Party A has been advised by Party B that Capital One Auto Receivables, LLC
(the “Seller”) and Party B are required under Regulation AB under the Securities
Act of 1933 and the Securities Exchange Act of 1934, as amended (“Regulation
AB”), to disclose certain information regarding Party A. Such information may
include financial information to the extent required under Item 1115 of
Regulation AB.

 

  (ii) If required, upon written request, Party A shall provide to Party B or
the Seller the applicable financial information described under Item 1115(b) of
Regulation AB (the “Reg AB Financial Information”) within ten (10) Business Days
of receipt of a written request for such Reg AB Financial Information by the
Seller or Party B (the “Response Period”), so long as the Seller or Party B has
reasonably determined, in good faith, that such information is required under
Regulation AB. In the event that Party A does not provide any such Reg AB
Financial Information by the end of the related Response Period, Party A shall
promptly, but in no event later than ten (10) Local Business Days following the
end of such Response Period, find a replacement counterparty that (A) has the
ability to provide its applicable Reg AB Financial Information, (B) satisfies
the Rating Agency Condition, (C) is acceptable to Party B and the Insurer and
(D) enters into an agreement with Party B substantially in the form of this
Agreement (such replacement counterparty, a “Reg AB Approved Entity”). Party A
shall continue to perform its obligations and use reasonable efforts to find a
Reg AB Approved Entity until a suitable substitute is in place. The cost of
finding and transferring its rights and obligations to a Reg AB Approved Entity
shall be borne by Party A.

 

     The failure of Party A to comply with its obligation to find a replacement
counterparty as described in the preceding paragraph will result in an
Additional Termination Event under Part 1(k)(i)(A) of this Agreement. In the
event of an Early Termination Date in respect of the foregoing Additional
Termination Event and the entering into by Party B of alternative swap
arrangements, Party A shall pay all reasonable out-of-pocket expenses, including
legal fees and stamp taxes, relating to the entering into of such alternative
swap arrangements.

 

  (iii) If Party B or the Seller request (in writing) the Reg AB Financial
Information from Party A, then the Seller or Party B will promptly (and in any
event within one (1) Business Day of the date of the request for the Reg AB
Financial Information) provide Party A with a written explanation of how the
significance percentage was calculated.

 

-16-



--------------------------------------------------------------------------------

  (iv) Party A represents and warrants that the statements appearing in the
Preliminary Prospectus Supplement, dated November 13, 2006, or in the Prospectus
Supplement, dated November 14, 2006, each relating to Capital One Auto Finance
Trust 2006-C under the headings “Summary of Terms – The Parties – Swap
Counterparty” and “The Swap Counterparty” (the “Prospectus Information”) are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

  (v) (A) Party A shall indemnify and hold harmless Party B, the Seller, their
respective directors or officers and any person controlling Party B or the
Seller, from and against any and all losses, claims, damages and liabilities
caused by any untrue statement or alleged untrue statement of a material fact
contained in the Prospectus Information or in any Reg AB Financial Information
that Party A provides to Party B or the Seller pursuant to this Part 6(y) (the
“Party A Information”) or caused by any omission or alleged omission to state in
the Party A Information a material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

     (B) COAF shall indemnify and hold harmless Party A, its respective
directors or officers and any person controlling Party A, from and against any
and all losses, claims, damages and liabilities caused by any untrue statement
or alleged untrue statement of a material fact contained in the Preliminary
Prospectus Supplement referred to in clause (iv) above (together with the
accompanying base Prospectus), the Prospectus Supplement referred to in clause
(iv) above (together with the accompanying base Prospectus) (collectively, the
“Prospectus Disclosure”) or caused by any omission or alleged omission to state
in the Prospectus Disclosure a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that COAF shall not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement in or omission or alleged omission made in any such Prospectus
Disclosure in the Party A Information.

 

  (vi) Promptly after the indemnified party under Part 6(y)(v) receives notice
of the commencement of any such action, the indemnified party will, if a claim
in respect thereof is to be made pursuant to Part 6(y)(v), promptly notify the
indemnifying party in writing of the commencement thereof. In case any such
action is brought against the indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying

 

-17-



--------------------------------------------------------------------------------

party’s election to appoint counsel to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) such indemnified party
shall have been advised by such counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the indemnifying party and in the reasonable judgment of such
counsel it is advisable for such indemnified party to employ separate counsel,
(ii) a conflict or potential conflict exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party,
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. The indemnifying party will
not, without the prior written consent of the indemnified party, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding. No indemnified party will settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder without the consent of the indemnifying party, which
consent shall not be unreasonably withheld.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized signatories as of the date hereof.

 

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Kim V. Farr

Name:   Kim V. Farr Title:   Director

CAPITAL ONE AUTO FINANCE TRUST 2006-C

 

By:   WILMINGTON TRUST COMPANY, not in its individual capacity but solely in its
capacity as Owner Trustee By:  

/s/ J. Christopher Murphy

Name:   J. Christopher Murphy Title:   Financial Services Officer

 

  S-1    Swap Schedule (COAFT 2006-C)



--------------------------------------------------------------------------------

Capital One Auto Finance, Inc. joins in this Schedule solely for purposes of
Part 6(y)(v) and (vi).

 

CAPITAL ONE AUTO FINANCE, INC. By:  

/s/ Albert A. Ciafre

Name:   Albert A. Ciafre Title:   Assistant Vice President

 

  S-2    Swap Schedule (COAFT 2006-C)